Title: To Benjamin Franklin from Deborah Franklin, 31 August 1769
From: Franklin, Deborah
To: Franklin, Benjamin


My Deareste Child
Auguste the 31 1769
I have but time to tell you that yister day our Dear littel Boy was Caireyed to Christe Church and was baptised by the Name of Benj Franklin. His Unkill and Ante stood for him Mr. Banton as procksey for you and I was well aneuef to stand for my selef. I have the pleshuer to tell you that Salley is thank to god as well as we have resen to expeckte her to be and is in a way of makeing a fine nuerse. I thinke it wold be plesed to see houghe much plesher Billey takes in him and thinkes he is a verey fine child he is. I am much hurreyed at this time but this I muste to say. Mr. Petter proformed his offis he was so verey kind to cole on us and saw Salley and is verey kinde to her. Mr. Beach had a fine tortol cume in but Sundays we dresed it to diner. The pason from Burlinton came with them. Mr. Wharton the father dined with us Mr. Banton and pason Petters. One Jentelman of Mr. Beaches maid the whole companey. Everey one semed much plesed and the younk Jentelman behaved verey well and gives everey bodey hapey that have seen him. I am in hope to write by the nexte Packit. Mr. Brenmer is a passaig[er] as is Capt. Elvess and his son is on Bord all so the two Elves have seen your son and is to tell you aboute him. I donte say as it wold not be thoute possbel he is a fine lim[b]ed child but is verey spair and dilicat some thinke he is darke eyes sume sez blaik eyed but thay is verey prittey. He is verey good and quiet and if it shold plees god to spair him I think much in pleshuer of him. Be so kind as to give my love to good mrs. Stephenson and to Polley to Mr. and Mrs. Strahan to Mr. and Mrs. Weste Capte. Orrey Mr. Gombes. I beleve all our children will write but thay air oute to dine to gather and tomorrow we air to dine tomorrow with Mr. Hopkinson if I am well aneuef to dine abrod. So I write today leste I not write to morrow you will see hough in Conneckted staet I write. Have or had you seen Mr. Foxcrofte I hope he is well supose you have seen the Commet that is seen in this plase. I have not seen it but our children have seen it. I am your afeckshonet wife
D Franklin
I shold a told you that he was dresed in his christening sute and looked verey well in them and will thanke you for them
[In Sally Bache’s Hand:] Mama desires me to tell you that yesterday, she was well enough to dine abroad with us at Mr. F: Hopkinsons——and that yesterday also she recd. a few Lines from you by Capt. Keys, and that she knew nothing of Capt. Osborns sailing.

 
Addressed: To / Benjamin Franklin Esqr.
